Exhibit 10.5

 

Execution Version

 

[g252421kmi001.gif]

 

Equipment Note

 

AMOUNT

NOTE DATE

MATURITY DATE

 

 

 

$3,000,000.00

November 1, 2017

November 1, 2022

 

On or before the maturity date set forth above (the “Maturity Date”), FOR VALUE
RECEIVED, the undersigned promise(s) to pay to the order of COMERICA BANK
(herein called “Bank”), at any office of the Bank in the State of Texas, the
principal sum of THREE MILLION and 00/100 DOLLARS ($3,000,000.00), or so much of
said sum as has been advanced and is then outstanding under this Note, together
with interest thereon as hereinafter set forth.

 

This Note is a note under which Advances in an aggregate principal amount not to
exceed the Loan Amount may be made from time to time, subject to the terms of
this Note and that certain Credit Agreement dated effective as of the date
hereof between the undersigned and Bank (as the same has been and may be
amended, restated or modified from time to time, the “Credit Agreement”).  The
principal amount under this Note shall be the sum of all Advances made by the
Bank to or at the request of the undersigned, less principal payments actually
received in cash by the Bank.  When the aggregate principal amount of all
Advances made at any time under this Note equals the Loan Amount, no further
Advances shall be available under this Note.  Amounts advanced under this Note
cannot be reborrowed, regardless of any repayments, whether voluntarily, by
required payment or otherwise.  A refunding of an outstanding Advance as the
same type of Advance or the conversion of an outstanding Advance to another type
of Advance in accordance with the foregoing shall not be deemed to be a
repayment of an Advance or a reborrowing under this Note.  Capitalized terms
used herein and not otherwise defined herein will have the meaning given such
terms in the Credit Agreement.

 

On the earlier of (a) March 1 or September 1 of each calendar year or (b) the
first Business Day of the next succeeding month following the date all
outstanding Advances not yet converted to an Equipment Term Loan equals or
exceeds $250,000 in the aggregate (each such date, a “Conversion Date”), the
outstanding principal amount of such Advance(s) shall be converted to a term
loan (each such term loan referred to herein as an “Equipment Term Loan”).  No
payment of principal shall be required hereunder with respect to the outstanding
principal amount of an Advance until such time as such Advance is converted into
an Equipment Term Loan.  The outstanding principal amount of each Equipment Term
Loan shall be payable in monthly payments equal to 1/60th of the original
principal amount of such Equipment Term Loan, PLUS interest, commencing on the
applicable Conversion Date and on the first Business Day of each month
thereafter until the same is paid in full (whether in accordance with the terms
hereof, by acceleration, or otherwise).

 

Each Advance made under this Note shall be for the sole and exclusive purpose of
financing the undersigned’s purchase or acquisition of new machinery or
equipment to be used in the ordinary course of the undersigned’s business. The
principal amount of each Advance hereunder shall not exceed an amount equal to
one hundred percent (100%) of the hard cost of the respective machinery or
equipment to be purchased or acquired by the undersigned with the proceeds of
such Advance, as evidenced by invoices and other documents reasonably acceptable
to Bank.

 

AT NO TIME SHALL THE BANK BE UNDER ANY OBLIGATION TO MAKE ANY ADVANCES TO THE
UNDERSIGNED PURSUANT TO THIS NOTE (NOTWITHSTANDING ANYTHING EXPRESSED OR IMPLIED
IN THIS NOTE OR ELSEWHERE TO THE CONTRARY, INCLUDING, WITHOUT LIMITATION, IF
BANK SUPPLIES THE UNDERSIGNED WITH A BORROWING FORMULA) IN THE EVENT THAT ANY
EVENT OF DEFAULT, OR ANY CONDITION OR EVENT WHICH, WITH THE GIVING OF NOTICE OR
THE RUNNING OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, SHALL HAVE
OCCURRED AND BE CONTINUING OR EXIST, IN WHICH EVENT, BANK, AT ANY TIME AND FROM
TIME TO TIME, WITHOUT NOTICE, AND IN ITS SOLE DISCRETION, MAY REFUSE TO MAKE
ADVANCES TO THE UNDERSIGNED WITHOUT INCURRING ANY LIABILITY DUE TO THIS REFUSAL
AND WITHOUT AFFECTING THE UNDERSIGNED’S LIABILITY UNDER THIS NOTE FOR ANY AND 
ALL AMOUNTS ADVANCED.

 

Subject to the terms and conditions of this Note, each of the Advances made
hereunder shall bear interest at the Applicable Interest Rate, as elected by the
undersigned or as otherwise determined under this Note.

 

Accrued and unpaid interest on the unpaid principal balance of each outstanding
Advance hereunder shall be payable monthly, in arrears, on the first Business
Day of each month, from the date made until the same is paid in full (whether in
accordance with the terms hereof, by acceleration, or otherwise). Interest
accruing on the basis of the Daily Adjusting LIBOR Rate and on the basis of the
Prime Referenced Rate (to the extent applicable) shall be computed on the basis
of a year of 360 days, and shall be assessed for the actual number of days
elapsed, and in such computation, effect shall be given to any change in the
Applicable Interest Rate as a result of any change in the Daily Adjusting LIBOR
Rate or, to the extent applicable, the Prime Referenced Rate, on the date of
each such change.  Interest accruing on the basis of the LIBOR-based Rate shall
be computed on the basis of a 360 day year and shall be assessed for the actual
number of days elapsed from the first day of the Interest Period applicable
thereto but not including the last day thereof.

 

1

--------------------------------------------------------------------------------


 

From and after the occurrence of any Event of Default, and so long as any such
Event of Default remains unremedied or uncured thereafter, the Indebtedness
outstanding under this Note shall bear interest at a per annum rate of three
percent (3%) above the otherwise Applicable Interest Rate(s), which interest
shall be payable upon demand. In addition to the foregoing, a late payment
charge equal to five percent (5%) of each late payment hereunder may be charged
on any payment not received by Bank within ten (10) calendar days after the
payment due date therefor, but acceptance of payment of any such charge shall
not constitute a waiver of any Default hereunder.

 

In no event shall the interest payable under this Note at any time exceed the
Maximum Rate.  The term “Maximum Rate”, as used herein, shall mean at the
particular time in question the maximum nonusurious rate of interest which,
under applicable law, may then be charged on this Note.  If on any day the
Applicable Interest Rate(s) hereunder in respect of any Indebtedness under this
Note shall exceed the Maximum Rate for that day, the rate of interest applicable
to such Indebtedness shall be fixed at the Maximum Rate on that day and on each
day thereafter until the total amount of interest accrued on the unpaid
principal balance of this Note equals the total amount of interest which would
have accrued if there had been no Maximum Rate. If such maximum rate of interest
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased, as the case may be, without notice to the undersigned from time to
time as of the effective date of each change in such maximum rate.  For purposes
of determining the Maximum Rate under the law of the State of Texas, the
applicable interest rate ceiling shall be the “weekly ceiling” from time to time
in effect under Chapter 303 of the Texas Finance Code, as amended.

 

The amount and date of each Advance, its Applicable Interest Rate, its Interest
Period, if applicable, and the amount and date of any repayment shall be noted
on Bank’s records, which records shall be conclusive evidence thereof, absent
manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve the undersigned
of its/their obligations to repay Bank all amounts payable by the undersigned to
Bank under or pursuant to this Note, when due in accordance with the terms
hereof.

 

The undersigned may request an Advance hereunder, including the refunding of an
outstanding Advance as the same type of Advance or the conversion of an
outstanding Advance to another type of Advance, either (i) upon the delivery to
Bank of a written Request for Advance duly completed and executed by the
undersigned (as herein provided) or, (ii) to the extent applicable, pursuant to
a request submitted through Bank’s Loan Management System (each a “Request”), in
each case, subject to the following: (a) no Event of Default, or any condition
or event which, with the giving of notice or the running of time, or both, would
constitute an Event of Default, shall have occurred and be continuing or exist
under this Note; (b) each such Request shall be delivered to Bank by
11:00 a.m. (Detroit, Michigan time) on the proposed date of the requested
Advance; (c) the principal amount of each LIBOR-based Advance shall be at least
Twenty Thousand Dollars ($20,000.00) (or such lesser amount as is acceptable to
Bank in its sole discretion); (d) the proposed date of any refunding of any
outstanding LIBOR-based Advance as another LIBOR-based Advance or the conversion
of any outstanding LIBOR-based Advance to another type of Advance shall only be
on the last day of the Interest Period applicable to such outstanding
LIBOR-based Advance; (e) after giving effect to such Advance, the aggregate
principal amount of Advances made under this Note (excluding refundings and
conversions of outstanding Advances) shall not exceed the Loan Amount; and (f) a
Request, once delivered or submitted  to Bank, shall not be revocable by the
undersigned. As aforesaid, any amount(s) repaid under this Note may not be
reborrowed. A refunding of an outstanding Advance as the same type of Advance or
the conversion of an outstanding Advance to another type of Advance in
accordance with the foregoing shall not be deemed to be a repayment of an
Advance or a reborrowing under this Note.

 

In the event that the undersigned is unable to request Advances hereunder
through the Bank’s Loan Management System, Advances hereunder may be requested
by delivery or submission to Bank by hand delivery, first class mail, overnight
courier, facsimile, email or other means of delivery acceptable to Bank, of a
written Request for Advance duly completed and executed by the undersigned.
Advances hereunder may be requested in the undersigned’s discretion by
telephonic notice to Bank. Any Advance requested by telephonic notice shall be
confirmed by the undersigned that same day by submission to Bank of a written
Request for Advance, as provided herein. The undersigned acknowledge(s) that if
Bank makes an Advance based on a request made by telephone, facsimile, email or
other means of delivery (other than by hand delivery, first class mail or
overnight courier), it shall be for the undersigned’s convenience and all risks
involved in the use of any such procedure shall be borne by the undersigned, and
the undersigned expressly agree(s) to indemnify and hold Bank harmless
therefor.  Bank shall have no duty to confirm the authority of anyone requesting
an Advance by telephone, facsimile, email or any such other means of delivery.
In the event that the undersigned elect(s) to request Advances by telephonic
notice, facsimile, email or other means of delivery acceptable to Bank, the
undersigned acknowledge(s) and agree(s) that Bank may impose or require such
verification, authentication and other procedures as Bank may require from time
to time.

 

If, as to any outstanding LIBOR-based Advance, Bank shall not receive a timely
Request, or telephonic notice, in accordance with the foregoing requesting the
refunding or continuation of such Advance as another LIBOR-based Advance for a
specified Interest Period or the conversion of such Advance to a Daily Adjusting
LIBOR Rate Advance, effective as of the last day of the Interest Period
applicable to such outstanding LIBOR-based Advance, and as of the last day of
each succeeding Interest Period, the principal amount of such Advance which is
not then repaid shall be automatically refunded or continued as a LIBOR-based
Advance having an Interest Period equal to the same period of time as the
Interest Period then ending for such outstanding LIBOR-based Advance, unless the
undersigned is/are not entitled to request LIBOR-based Advances hereunder or
otherwise elect the LIBOR-based Rate as the basis for the Applicable Interest
Rate for the principal Indebtedness outstanding hereunder in accordance with the
terms of this Note, or the LIBOR-based Rate is not otherwise available to the
undersigned as the basis for the Applicable Interest Rate hereunder for the
principal Indebtedness outstanding hereunder in accordance with the terms of
this Note, in which case, the Daily Adjusting LIBOR Rate

 

2

--------------------------------------------------------------------------------


 

or, to the extent applicable, the Prime Referenced Rate, shall be the basis for
the Applicable Interest Rate hereunder in respect of such Indebtedness for such
period, subject in all respects to the terms and conditions of this Note. The
foregoing shall not in any way whatsoever limit or otherwise affect any of
Bank’s rights or remedies under this Note upon the occurrence of any Default or
Event of Default.

 

Subject to the definition of an “Interest Period” hereunder, in the event that
any payment under this Note becomes due and payable on any day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and, to the extent applicable, interest shall continue to accrue
and be payable thereon during such extension at the rates set forth in this
Note.

 

All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.

 

If the undersigned make(s) any payment of principal with respect to any
LIBOR-based Advance on any day other than the last day of the Interest Period
applicable thereto (whether voluntarily, by acceleration, required payment or
otherwise), or if the undersigned fail(s) to borrow any LIBOR-based Advance or
fail(s) to refund an outstanding LIBOR-based Advance as a LIBOR-based Advance or
to convert an outstanding Advance to a LIBOR-based Advance, in any such case,
after notice has been given by the undersigned (or any of them) to Bank in
accordance with the terms of this Note requesting such Advance, or such
refunding or conversion, or if the undersigned fail(s) to make any payment of
principal or interest in respect of a LIBOR-based Advance when due, the
undersigned shall reimburse Bank, on demand, for any resulting loss, cost or
expense incurred by Bank as a result thereof, including, without limitation, any
such loss, cost or expense incurred in obtaining, liquidating, employing or
redeploying deposits from third parties, whether or not Bank shall have funded
or committed to fund such Advance.  Such amount payable by the undersigned to
Bank may include, without limitation, an amount equal to the excess, if any, of
(a) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, refunded or converted, for the period from the date of such
prepayment or of such failure to borrow, refund or convert, through the last day
of the relevant Interest Period, at the applicable rate of interest for said
Advance(s) provided under this Note, over (b) the amount of interest (as
reasonably determined by Bank) which would have accrued to Bank on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  Calculation of any amounts payable to Bank
under this paragraph shall be made as though Bank shall have actually funded or
committed to fund the relevant LIBOR-based Advance through the purchase of an
underlying deposit in an amount equal to the amount of such Advance and having a
maturity comparable to the relevant Interest Period; provided, however, that
Bank may fund any LIBOR-based Advance in any manner it deems fit and the
foregoing assumptions shall be utilized only for the purpose of the calculation
of amounts payable under this paragraph.  Upon the written request of the
undersigned, Bank shall deliver to the undersigned a certificate setting forth
the basis for determining such losses, costs and expenses, which certificate
shall be conclusively presumed correct, absent manifest error. The undersigned
may prepay at any time all or part of the outstanding balance of any Daily
Adjusting LIBOR Rate Advance under this Note or any Indebtedness hereunder which
is bearing interest based upon the Prime Referenced Rate at any such time
without premium or penalty. Any prepayment hereunder shall also be accompanied
by the payment of all accrued and unpaid interest on the amount so prepaid.

 

For any LIBOR-based Advance or any Daily Adjusting LIBOR Rate Advance, if Bank
shall designate a LIBOR Lending Office which maintains books separate from those
of the rest of Bank, Bank shall have the option of maintaining and carrying such
Advance on the books of such LIBOR Lending Office.

 

If, at any time, Bank determines that, (a) Bank is unable to determine or
ascertain the LIBOR-based Rate or the Daily Adjusting LIBOR Rate, or (b) by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars in the applicable amounts or for the relative
maturities are not being offered to Bank for any applicable Advance or Interest
Period, or (c) the Applicable Interest Rate will not accurately or fairly cover
or reflect the cost to Bank of maintaining any of the Indebtedness under this
Note based upon the LIBOR-based Rate or the Daily Adjusting LIBOR Rate, then
Bank shall forthwith give notice thereof to the undersigned.  Thereafter, until
Bank notifies the undersigned that such conditions or circumstances no longer
exist, the right of the undersigned to request a LIBOR-based Advance or a Daily
Adjusting LIBOR Rate Advance and to convert an Advance to or refund an Advance
as a LIBOR-based Advance or a Daily Adjusting LIBOR Rate Advance shall be
suspended, and the Prime Referenced Rate shall be the basis for the Applicable
Interest Rate for all Indebtedness hereunder during such period of time.

 

If any Change in Law shall make it unlawful or impossible for the Bank (or its
LIBOR Lending Office) to make or maintain any Advance with interest based upon
the LIBOR-based Rate or the Daily Adjusting LIBOR Rate, Bank shall forthwith
give notice thereof to the undersigned.  Thereafter, (a) until Bank notifies the
undersigned that such conditions or circumstances no longer exist, the right of
the undersigned to request a LIBOR-based Advance or a Daily Adjusting LIBOR Rate
Advance and to convert an Advance to or refund an Advance as a LIBOR-based
Advance or a Daily Adjusting LIBOR Rate Advance shall be suspended, and
thereafter, the Prime Referenced Rate shall be the basis for the Applicable
Interest Rate for the Indebtedness hereunder during such period of time, and
(b) if Bank may not lawfully continue to maintain an outstanding LIBOR-based
Advance to the end of the then current Interest Period applicable thereto, the
Prime Referenced Rate shall be the basis for the Applicable Interest Rate for
the remainder of such Interest Period with respect to such outstanding Advance.

 

If any Change in Law shall (a) subject Bank (or its LIBOR Lending Office) to any
tax, duty or other charge with respect to this Note or any Indebtedness
hereunder, or shall change the basis of taxation of payments to Bank (or its
LIBOR Lending Office) of the principal of or interest under this Note or any
other amounts due under this Note in respect thereof (except for changes in the
rate of tax on the

 

3

--------------------------------------------------------------------------------


 

overall net income of Bank or its LIBOR Lending Office imposed by the
jurisdiction in which Bank’s principal executive office or LIBOR Lending Office
is located); or (b) impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Bank (or its LIBOR Lending Office),
or shall impose on Bank (or its LIBOR Lending Office) or the foreign exchange
and interbank markets any other condition affecting this Note or the
Indebtedness hereunder; and the result of any of the foregoing is to increase
the cost to Bank of maintaining any part of the Indebtedness hereunder or to
reduce the amount of any sum received or receivable by Bank under this Note by
an amount deemed by the Bank to be material, then the undersigned shall pay to
Bank, within fifteen (15) days of the undersigned’s receipt of written notice
from Bank demanding such compensation, such additional amount or amounts as will
compensate Bank for such increased cost or reduction.  A certificate of Bank,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
the undersigned, setting forth the basis for determining such additional amount
or amounts necessary to compensate Bank shall be conclusive and binding for all
purposes, absent manifest error.

 

In the event that any Change in Law affects or would affect the amount of
capital or liquidity required or expected to be maintained by Bank (or any
corporation controlling Bank), and Bank determines that the amount of such
capital or liquidity is increased by or based upon the existence of any
obligations of Bank hereunder or the maintaining of any Indebtedness hereunder,
and such increase has the effect of reducing the rate of return on Bank’s (or
such controlling corporation’s) capital as a consequence of such obligations or
the maintaining of such Indebtedness hereunder to a level below that which Bank
(or such controlling corporation) could have achieved but for such circumstances
(taking into consideration its policies with respect to capital adequacy and
liquidity), then the undersigned shall pay to Bank, within fifteen (15) days of
the undersigned’s receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and/or
liquidity and reduced rate of return which Bank reasonably determines to be
allocable to the existence of any obligations of the Bank hereunder or to
maintaining any Indebtedness hereunder.  A certificate of Bank as to the amount
of such compensation, prepared in good faith and in reasonable detail by the
Bank and submitted by Bank to the undersigned, shall be conclusive and binding
for all purposes absent manifest error.

 

This Note and any other Indebtedness are secured by and the Bank is granted a
security interest in and lien upon the Collateral. Notwithstanding the above,
(i) to the extent that any portion of the Indebtedness is a consumer loan, that
portion shall not be secured by any deed of trust or mortgage on or other
security interest in any of the undersigned’s principal dwelling or in any of
the undersigned’s real property which is not a purchase money security interest
as to that portion, unless expressly provided to the contrary in another place,
or (ii) if the undersigned (or any of them) has (have) given or give(s) Bank a
deed of trust or mortgage covering California real property, that deed of trust
or mortgage shall not secure this Note or any other indebtedness of the
undersigned (or any of them), unless expressly provided to the contrary in
another place, or (iii) if the undersigned (or any of them) has (have) given or
give(s) the Bank a deed of trust or mortgage covering real property which, under
Texas law, constitutes the homestead of such person, that deed of trust or
mortgage shall not secure this Note or any other indebtedness of the undersigned
(or any of them) unless expressly provided to the contrary in another place.

 

Upon the occurrence and during the continuance of an Event of Default, the Bank
may, at its option and without prior notice to the undersigned (or any of them),
cease advancing money or extending credit to or for the benefit of the
undersigned under this Note or any other Loan Document, terminate this Note as
to any future liability or obligation of Bank, but without affecting Bank’s
rights and security interests in any Collateral and the Indebtedness of the
undersigned to Bank, declare any or all of the Indebtedness to be immediately
due and payable (notwithstanding any provisions contained in the evidence of it
to the contrary), sell or liquidate all or any portion of the Collateral, set
off against the Indebtedness any amounts owing by the Bank to the undersigned
(or any of them), charge interest at the default rate provided in the document
evidencing the relevant Indebtedness and exercise any one or more of the rights
and remedies granted to the Bank by any Loan Document or given to it under
applicable law.

 

The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned (or any of them) with the Bank for any and all sums due hereunder
when due; provided, however, that such authorization shall not affect any of the
undersigned’s obligation to pay to the Bank all amounts when due, whether or not
any such account balances that are maintained by the undersigned with the Bank
are insufficient to pay to the Bank  any amounts when due, and to the extent
that such accounts are insufficient to pay to the Bank all such amounts, the
undersigned shall remain liable for any deficiencies until paid in full.

 

If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned’s respective heirs, personal representatives, successors and
assigns.

 

The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices, and agree(s) that no extension or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party, whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3-605 of the Uniform Commercial Code
and waive(s) all other suretyship defenses or right to discharge. The
undersigned agree(s) that the Bank has the right to sell, assign, or grant
participations or any interest in, any or all of the Indebtedness, and that, in
connection with this right, but without limiting its ability to make other
disclosures to the full extent allowable, the Bank may disclose all documents
and information which the Bank now or later has relating to the

 

4

--------------------------------------------------------------------------------


 

undersigned or the Indebtedness.  The undersigned agree(s) that the Bank may
provide information relating to this Note or relating to the undersigned to the
Bank’s parent, affiliates, subsidiaries and service providers.

 

The undersigned agree(s) to pay or reimburse to Bank, or any other holder or
owner of this Note, on demand, (a) all actual, out-of-pocket costs, expenses,
fees and charges paid or incurred by Bank (including, without limitation, Bank’s
reasonable attorneys’ fees and costs and/or fees and transfer charges in
connection with the preparation, closing and consummation of this Note and/or
the other Loan Documents and/or the Loans or transactions contemplated hereby or
thereby, or in connection with the administration of this Note or the
Indebtedness and (b) all costs, expenses, fees and charges paid or incurred by
Bank (including, without limitation, Bank’s attorneys’ fees and costs and/or
fees, transfer charges and costs of Bank’s in-house counsel), in connection with
the enforcement in any other matter or proceeding relating to this Note or the
Indebtedness.

 

The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word “undersigned” means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES. Chapter 346 of the Texas Finance Code (and as the same may be
incorporated by reference in other Texas statutes) shall not apply to the
Indebtedness evidenced by this Note.

 

This Note and all other Loan Documents (whether executed and delivered prior to,
concurrently with or subsequent to this Note), as such Loan Documents may have
been or may hereafter be amended from time to time are intended to be performed
in accordance with, and only to the extent permitted by, all applicable usury
laws.  If any provision hereof or of any of the other Loan Documents or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby and
shall be enforced to the greatest extent permitted by law.  It is expressly
stipulated and agreed to be the intent of the holder hereof to at all times
comply with the usury and other applicable laws now or hereafter governing the
interest payable on the indebtedness evidenced by this Note.  If the applicable
law is ever revised, repealed or judicially interpreted so as to render usurious
any amount called for under this Note or under any of the other Loan Documents,
or contracted for, charged, taken, reserved or received with respect to the
indebtedness evidenced by this Note, or if Bank’s exercise of the option to
accelerate the maturity of this Note, or if any prepayment by the undersigned or
prepayment agreement results (or would, if complied with, result) in the
undersigned having paid, contracted for or being charged for any interest in
excess of that permitted by law, then it is the express intent of the
undersigned and Bank that this Note and the other Loan Documents shall be
limited to the extent necessary to prevent such result and all excess amounts
theretofore collected by Bank shall be credited on the principal balance of this
Note or, if fully paid, upon such other Indebtedness as shall then remain
outstanding (or, if this Note and all other Indebtedness have been paid in full,
refunded to the undersigned), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectable hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the then applicable law, but
so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder.  All sums paid, or agreed to be paid, by the
undersigned for the use, forbearance, detention, taking, charging, receiving or
reserving of the indebtedness of the undersigned to Bank under this Note or
arising under or pursuant to the other Loan Documents shall, to the maximum
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding.  To the extent federal law
permits Bank to contract for, charge or receive a greater amount of interest,
Bank will rely on federal law instead of the Texas Finance Code, as supplemented
by Texas Credit Title, for the purpose of determining the Maximum Rate. 
Additionally, to the maximum extent permitted by applicable law now or hereafter
in effect, Bank may, at its option and from time to time, implement any other
method of computing the Maximum Rate under the Texas Finance Code, as
supplemented by Texas Credit Title, or under other applicable law, by giving
notice, if required, to the undersigned as provided by applicable law now or
hereafter in effect.  Notwithstanding anything to the contrary contained herein
or in any of the other Loan Documents, it is not the intention of Bank to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

For the purposes of this Note, the following terms have the following meanings:

 

“Advance” means a borrowing requested by the undersigned and made by Bank under
this Note, including any refunding of an outstanding Advance as the same type of
Advance or the conversion of any such outstanding Advance to another type of
Advance, and shall include a LIBOR-based Advance, a Daily Adjusting LIBOR Rate
Advance and (subject to the terms of this Note) a Prime-based Advance.

 

“Applicable Interest Rate” means the LIBOR-based Rate plus the Applicable
Margin, the Daily Adjusting LIBOR Rate plus the Applicable Margin, or (subject
to the terms of this Note) the Prime Referenced Rate plus the Applicable Margin,
as selected by the undersigned from time to time or as otherwise determined in
accordance with the terms and conditions of this Note.

 

5

--------------------------------------------------------------------------------


 

“Applicable Margin” means:

 

(a)                                 in respect of the LIBOR—based Rate, three
and one quarter percent (3.25%) per annum ; and

 

(b)                                 in respect of the Daily Adjusting LIBOR Rate
and, to the extent applicable, the Prime Referenced Rate, three and one quarter
percent (3.25%) per annum.

 

“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Detroit,
Michigan, and, in respect of notices and determinations relating to LIBOR-based
Advances, Daily Adjusting LIBOR Rate Advances, the LIBOR-based Rate and the
Daily Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are
also carried on in the London interbank market and on which banks are open for
business in London, England.

 

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including, without limitation, any risk-based capital
guidelines or any interpretation, administration, request, regulation,
guideline, or directive relating to liquidity. For purposes of this definition,
(x) a change in law, treaty, rule, regulation, interpretation, administration or
implementation shall include, without limitation, any change made or which
becomes effective on the basis of a law, treaty, rule, regulation,
interpretation administration or implementation then in force, the effective
date of which change is delayed by the terms of such law, treaty, rule,
regulation, interpretation, administration or implementation, and (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R.
4173) and all requests, rules, regulations, guidelines, interpretations or
directives promulgated thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued
or promulgated, whether before or after the date hereof, and (z) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall each be deemed to be a “Change in Law”, regardless
of the date enacted, adopted, issued or implemented.

 

“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate which
is equal to the quotient of the following:

 

(a)                                 for any day, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service at or about 11:00 a.m. (London, England time) (or as
soon thereafter as practical) on such day, or if such day is not a Business Day,
on the immediately preceding Business Day.  In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service) on any day, the “Daily Adjusting LIBOR Rate” for such
day shall be determined by reference to such other publicly available service
for displaying eurodollar rates as may be reasonably selected by Bank, or, in
the absence of such other service, the “Daily Adjusting LIBOR Rate” for such day
shall, instead, be determined based upon the average of the rates at which Bank
is offered dollar deposits at or about 11:00 a.m. (Detroit, Michigan time) (or
as soon thereafter as practical), on such day, or if such day is not a Business
Day, on the immediately preceding Business Day, in the interbank eurodollar
market in an amount comparable to the applicable principal amount of
Indebtedness outstanding hereunder which is to bear interest on the basis of
such Daily Adjusting LIBOR Rate and for a period equal to one (1) month;

 

divided by

 

(b)                                 1.00 minus the maximum rate (expressed as a
decimal) on such day at which Bank is required to maintain reserves on
“Euro-currency Liabilities” as defined in and pursuant to Regulation D of the
Board of Governors of the Federal Reserve System or, if such regulation or
definition is modified, and as long as Bank is required to maintain reserves
against a category of liabilities which includes eurodollar deposits or includes
a category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;

 

provided, however, and notwithstanding anything to the contrary set forth in
this Note, if at any time the Daily Adjusting LIBOR Rate determined as provided
above would be less than zero percent (0%), then the Daily Adjusting LIBOR Rate
shall be deemed to be zero percent (0%) per annum for all purposes of this Note
(the “Daily Adjusting LIBOR 0% Floor”), except for any portion of any principal
Indebtedness outstanding under this Note which, at any such time, is subject to
any Specified Hedging Agreement, in which case, the Daily Adjusting LIBOR Rate
for such portion of such Indebtedness shall be determined without giving effect
to the Daily Adjusting LIBOR 0% Floor. Each calculation by Bank of the Daily
Adjusting LIBOR Rate shall be conclusive and binding for all purposes, absent
manifest error.

 

“Daily Adjusting LIBOR Rate Advance” means an Advance of which the Applicable
Interest Rate is based on the Daily Adjusting LIBOR Rate.

 

6

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).

 

“Interest Period” means, with respect to a LIBOR-based Advance, a period of one
(1) month, two (2) months, or three (3) months, as selected by the undersigned
(and which period is acceptable to Bank in its sole discretion), or as otherwise
determined pursuant to and in accordance with the terms of this Note, commencing
on the day a LIBOR-based Advance is made or the day an Advance is converted to a
LIBOR-based Advance or the day an outstanding LIBOR-based Advance is refunded or
continued as another LIBOR-based Advance for an applicable Interest Period,
provided that any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day, except
that if the next succeeding Business Day falls in another calendar month, the
Interest Period shall end on the next preceding Business Day, and when an
Interest Period begins on a day which has no numerically corresponding day in
the calendar month during which such Interest Period is to end, it shall end on
the last Business Day of such calendar month. In the event that any LIBOR-based
Advance is at any time refunded or continued as another LIBOR-based Advance for
an additional Interest Period, such Interest Period shall commence on the last
day of the preceding Interest Period then ending.

 

“LIBOR-based Advance” means an Advance of which the Applicable Interest Rate is
based on the LIBOR-based Rate.

 

“LIBOR-based Rate” means a per annum interest rate which is equal to the
quotient of the following:

 

(a)                                 the LIBOR Rate;

 

divided by

 

(b)                                 1.00 minus the maximum rate (expressed as a
decimal) during such Interest Period at which Bank is required to maintain
reserves on “Euro-currency Liabilities” as defined in and pursuant to Regulation
D of the Board of Governors of the Federal Reserve System or, if such regulation
or definition is modified, and as long as Bank is required to maintain reserves
against a category of liabilities which includes eurodollar deposits or includes
a category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category.

 

“LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the
undersigned.

 

“LIBOR Rate” means, with respect to any Indebtedness outstanding under this Note
bearing interest on the basis of  the LIBOR-based Rate, the per annum rate of
interest determined on the basis of the rate for deposits in United States
Dollars for a period equal to the relevant Interest Period for such
Indebtedness, commencing on the first day of such Interest Period, appearing on
Page BBAM of the Bloomberg Financial Markets Information Service at or about
11:00 a.m. (London, England time) (or as soon thereafter as practical), two
(2) Business Days prior to the first day of such Interest Period.  In the event
that such rate does not appear on Page BBAM of the Bloomberg Financial Markets
Information Service (or otherwise on such Service), the “LIBOR Rate” shall be
determined by reference to such other publicly available service for displaying
eurodollar rates as may be reasonably selected by Bank, or, in the absence of
such other service, the “LIBOR Rate” shall, instead, be determined based upon
the average of the rates at which Bank is offered dollar deposits at or about
11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical), two
(2) Business Days prior to the first day of such Interest Period in the
interbank eurodollar market in an amount comparable to the principal amount of
the respective LIBOR-based Advance which is to bear interest on the basis of
such LIBOR-based Rate and for a period equal to the relevant Interest Period;
provided, however, and notwithstanding anything to the contrary set forth in
this Note, if at any time the LIBOR Rate determined as provided above would be
less than zero percent (0%), then the LIBOR Rate shall be deemed to be zero
percent (0%) per annum for all purposes of this Note (the “LIBOR 0% Floor”),
except for any portion of any principal Indebtedness outstanding under this Note
which, at any such time, is/are subject to any Specified Hedging Agreement, in
which case, the LIBOR Rate for such portion of such Indebtedness shall be
determined without giving effect to the LIBOR 0% Floor. Each calculation by Bank
of the LIBOR Rate shall be conclusive and binding for all purposes, absent
manifest error.

 

“Loan Amount” means the face amount of this Note as set forth at the top of
Page 1 hereof.

 

“Prime Rate” means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.

 

“Prime-based Advance” means an Advance of which the Applicable Interest Rate is
based on the Prime Referenced Rate, subject to the terms of this Note.

 

“Prime Referenced Rate” means a per annum interest rate which is equal to the
Prime Rate.

 

7

--------------------------------------------------------------------------------


 

“Request for Advance” means a Request for Advance issued by the undersigned
under this Note in the form annexed to this Note as Exhibit “A”.

 

“Specified Hedging Agreement” means any agreement or other documentation between
the undersigned (or any of them) and Bank providing for an interest rate swap
that does not provide for a minimum rate of zero percent (0%) with respect to
determinations of the Daily Adjusting LIBOR Rate or LIBOR Rate, as applicable,
for the purposes of such interest rate swap (e.g., determines the floating
amount by using the “negative interest rate method” rather than the “zero
interest rate method” in the case of any such interest rate swap made under any
master agreement or other documentation published by the International Swaps and
Derivatives Association, Inc.).

 

No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Note are
cumulative and not exclusive of any right or remedies which Bank would otherwise
have, whether by other instruments or by law.

 

THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.

 

THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

This Note amends, restates, supersedes and replaces (i) that certain Equipment
Note B in the original principal amount of One Million Two Hundred Fifty
Thousand Dollars ($1,250,000) dated June 15, 2015 and (ii) that certain SAF
Equipment Note in the original principal amount of Five Hundred Thousand Dollars
($500,000) dated November 9, 2016, each executed by J & S Audio Visual
Communications, LLC, formerly known as J & S Audio Visual Communications, Inc.
to the Bank as amended (collectively, the “Prior Notes”), the obligations of
which Prior Notes have been assigned to and assumed by the undersigned;
provided, however, (i) the execution and delivery by the undersigned of this
Note shall not, in any manner or circumstance, be deemed to be a payment of, a
novation of or to have terminated, extinguished or discharged any of the
undersigned’s indebtedness evidenced by the Prior Notes, all of which
indebtedness shall continue under and shall hereinafter be evidenced and
governed by this Note, and (ii) all Collateral and guaranties securing or
supporting the Prior Notes shall continue to secure and support this Note.

 

[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]

 

8

--------------------------------------------------------------------------------


 

This Note is dated and shall be effective as of the date set forth above.

 

 

BORROWER:

 

 

 

PRESENTATION TECHNOLOGIES, LLC

 

 

 

By:

/s/ Kevin Jost

 

 

Kevin Jost

 

 

President

 

 

 

 

United States

Street Address

City

State

Country

Zip Code

 

For Bank Use Only

 

 

 

 

 

LOAN OFFICER INITIALS

LOAN GROUP NAME

OBLIGOR NAME

 

 

 

Presentation Technologies, LLC

 

LOAN OFFICER I.D. NO.

LOAN GROUP NO.

OBLIGOR NO.

NOTE NO.

AMOUNT

 

 

 

 

$3,000,000.00

 

EQUIPMENT NOTE — SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

REQUEST FOR ADVANCE

 

The undersigned hereby request(s) COMERICA BANK (“Bank”) to make
a                                                                                                                                                                        
* Advance to the undersigned
on                                                                                                                                         
, in the amount of                                                     Dollars
($                                                                            )
under the Equipment Note dated as of November 1, 2017, issued by the undersigned
to said Bank in the face amount of Three Million and No/100 Dollars
($3,000,000.00) (the “Note”). The Interest Period for the requested Advance, if
applicable, shall be                                                        
                                               
(                                            ) ** month(s).  In the event that
any part of the Advance requested hereby constitutes the refunding or conversion
of an outstanding Advance, the amount to be refunded or converted
is                                                                                                                                                                                                                                    
                                                                                               
Dollars
($                                                                                           
), and the last day of the Interest Period for the amounts being converted or
refunded hereunder, if applicable,
is                                                                                                  
.

 

The undersigned represent(s), warrant(s) and certify(ies) that no Event of
Default, or any condition or event which, with the giving of notice or the
running of time, or both, would constitute an Event of  Default, has occurred
and is continuing under the Note, and none will exist upon the making of the
Advance requested hereunder.  The undersigned further certify(ies) that upon
advancing the sum requested hereunder, the aggregate principal amount
outstanding under the Note will not exceed the face amount thereof. If the
amount advanced to the undersigned under the Note shall at any time exceed the
face amount thereof, the undersigned will promptly pay such excess amount,
without any necessity of notice or demand.

 

The undersigned hereby authorize(s) Bank to disburse the proceeds of the Advance
being requested by this Request for Advance by crediting the account of the
undersigned with Bank separately designated by the undersigned, unless this
Request for Advance is being submitted for a conversion or refunding of all or
any part of any outstanding Advance(s), in which case, such proceeds shall be
deemed to be utilized, to the extent necessary, to refund or convert that
portion stated above of the existing outstandings under such Advance(s).

 

Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Note.

 

Dated this                                         day
of                                                                                                                                                           
.

 

 

BORROWER:

 

 

 

PRESENTATION TECHNOLOGIES, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*                 INSERT, AS APPLICABLE, “LIBOR-BASED” OR “DAILY ADJUSTING LIBOR
RATE”.

 

**          FOR A LIBOR-BASED ADVANCE, INSERT THE APPLICABLE INTEREST PERIOD
(I.E., “ONE (1)”, “TWO (2)” OR “THREE (3)” MONTHS).

 

EQUIPMENT NOTE — EXHIBIT A

 

--------------------------------------------------------------------------------